DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 08/26/2021.

Status of Claims
3.	Claims 1 and 3-6 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



4.	Claims 1 and 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sammour (US 2008/0123660) in view of Ro (US 2002/0150123) and Lee et al (US 2011/0149775).
	
Regarding Claim 1, Sammour discloses a method of receiving a frame in a broadcast system (e.g., see Abstract), the method comprising: 
receiving a frame from a server over a heterogenous network in the broadcast system based on a motion picture experts group (MPEG) media transport (MMT) protocol (e.g., see Para 10-11; Para 14; such as receiving a I-frame over a universal 
Sammour discloses the type information such as minimum and/or maximum data rate (see Para 29) but is not explicit about the type information identifying whether a bit rate is constant or not, wherein the header information includes a flag indicating whether the frame supports quality of service (QoS).
In an analogous art, Ro, as in one embodiment, equally discloses the type information identifies whether a bit rate is constant or not (see Para 78; such as information about the actual stream bit rate through the network connection 112 of the sending architecture 101 and the receiving architecture 111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Sammour to include the type information identifying whether a bit rate is constant or not, as taught by Ro to comply with standard to accommodate system requirements based on different classifications of QoS as design choice.
Further, Lee equally discloses the header information includes a flag indicating whether the frame supports quality of service (QoS) (e.g., see Para 34; such as add to a header of the determined packet, a flag indicating that the packet excluding the QoS parameter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined systems of Sammour and Ro to include the header information including a flag indicating whether the frame supports quality of service (QoS), as taught by Lee so as to predict and manage satisfaction of users with respect to quality of services, to lead continuous use of the service.

Regarding Claim 3, Sammour further discloses wherein the header information further comprises a flow label indicating a QoS requested for each flow (e.g., see Para 27).

Regarding Claim 4, Sammour further discloses wherein the header information further comprises information about segmentation or combination of the multimedia data (e.g., see Para 31). 

Regarding Claim 5, Sammour further discloses the heterogenous network is a network in which a broadcast network and an internet protocol (IP) network coexist (e.g., see Fig. 1; Abstract; Para 3-14).

Regarding Claim 6, Sammour further discloses the delay sensitivity corresponds to a particular service being provided (see Para 14).

Response to Arguments
5.	Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
In reference to Applicant’s arguments (pages 4-5)
The Examiner asserts that Sammour discloses the heterogenous network, but does not explain why the person of ordinary skill would understand that the network disclosed in Sammour is a heterogeneous network. Sammour discloses a 3GPP LTE network. Sammour does not disclose that the 3GPP LTE network is a heterogeneous network; indeed, Sammour does not discuss heterogeneous networks at all. The Examiner has provided no explanation as to why the person of ordinary skill would understand Sammour to be disclosing a heterogenous network. The Examiner cites to the UMTS in paragraph 10, but this is just one example of a cellular network. The Examiner does not explain how or why Sammour discloses a heterogeneous network. The Examiner does not provide any interpretation or explanation as to why this disclosure can reasonably be interpreted as disclosing a heterogeneous network.  
Examiner’s response
As already responded for similar arguments from the last Non-Final Office Action mailed 06/04/2021. The following citation are quoted from the last Examiner’s response: “Based on definition from Wikipedia, a heterogeneous network is defined as a network where the devices are made by different manufacturers, or the computers run different operating systems (see https://en.wikipedia.org/wiki/Heterogeneous_network). One common example of Heterogeneous Networks is the Internet. Since Sammour discloses differentiated service architecture has been proposed, which is pertinent to the Internet (e.g., see Para 12-13); Sammour not only discloses a cellular network but also discloses an end-to-end service 112 is provided between a user equipment (UE) 102 and a peer entity 108 via an internet; an SAE bearer service 114 is provided between the UE 102 and an access gateway (aGW) 106 (see Fig. 1; Para 3); since the end-to-end service including a network where the devices are made by different manufacturers, or the computers run different operating systems, thus Sammour discloses a heterogenous network. Further, since 3GPP LTE system would support multicast broadcast service, thus is considered as broadcast system. For example, see reference to Lee (US 20100272003, Para 6 of Background)”.
In reference to Applicant’s arguments (page 5)
Moreover, Sammour also fails to disclose "wherein the header information includes type information and delay sensitivity information in case that the generated frame supports the QoS". The Examiner cites to the RTP header as corresponding to the recited header information. At paragraph 38, Sammour discloses that the RTP header may include a marker bit and a payload type. The market bit indicates that the content of the packet relates to a significant event, such as a frame boundary. The payload type indicates the format of the packet payload. However, the payload type merely indicates the format of the payload, and the marker bit only indicates a significant event. Neither element of the header includes delay sensitivity information as recited in claim 1.
Examiner’s response
Examiner respectfully disagrees. The Para 38 is cited just as one embodiment, Sammour, as in other embodiment, also discloses that the QoS classes may be defined in terms of a latency target, maximum transmission delay… the classification may be performed based on an RTP header, a transmission control protocol (TCP) header, a user datagram protocol (UDP) header, and an Internet protocol (IP) header (see Para 14). Thus, Sammour discloses the header information at least includes delay sensitivity information in case that the generated frame supports the QoS.
In reference to Applicant’s arguments (page 5)
The Examiner cites to paragraph 29 as disclosing the delay sensitivity information. At paragraph 29, Sammour discloses various QoS criteria, which may include latency targets, or HARQ/ARQ delay. However, even if this information could be interpreted as delay sensitivity information, Sammour does not suggest that this information may be included in the header. This information is not related to the market bit or the payload type.
Examiner’s response
As already responded in the previous arguments, Sammour discloses the classification information could be included in a RTP or TCP header information;  wherein the classification may include at least the delay sensitivity information such as latency targets, or HARQ/ARQ delay (see Para 14). 
In reference to Applicant’s arguments (pages 5-6)
At best, Sammour suggests that a tag indicated a determined QoS class of the payload may be attached to the packet (paragraph 43). However, this tag only indicates the QoS class, such as QoS classes 1-4 described in paragraph 30. The tag does not include the individual criteria corresponding to the class, only the class identification itself. Sammour does not disclose or suggest that delay sensitivity itself. A tag classifying a packet into a particular QoS class is not the same as a flag identifying a delay sensitivity. Indeed, at paragraph 44 Sammour expressly discloses that the tag (or "label") "is used for more efficient signaling (i.e., sending only the label, not the QoS attributes, in the signaling procedures"). Sammour thus expressly distinguishes between the disclosed label and an attribute such as delay sensitivity. 
Examiner’s response
It appears that applicant is suggesting a tag or a label disclosed by Sammour is meaningless. Examiner respectfully disagrees. For example, Sammour, as in one embodiment, discloses the classification unit 402 receives a plurality of packets in a flow and classifies, (i.e., differentiates), each of the packets into one of a plurality of QoS classes based on information about each of the packets for differentiated QoS treatments. The classified QoS class is indicated for each packet. The classification unit 402 may output a tag, a label, a mark, or a service primitive, (hereinafter collectively "tag"). The QoS class of each packet is indicated within, or along with, each packet by the tag (see Para 26).
In reference to Applicant’s arguments (page 6)
At paragraph 43, Sammour discloses that a "tag" is attached to a packet to indicate QoS class for the packet. However, as mentioned above, since Sammour does not disclose heterogenous network, Sammour fails to disclose that the tag is used for controlling a flow through the heterogenous network. For example, while Sammour refers to flows in paragraph 30, Sammour does not suggest that the tag is used to control these flows. Rather, Sammour discloses that the tag is used to identify a QoS class for a corresponding packet. Moreover, in Sammour these flows occur over a homogenous network, such as UMTS or LTE. Sammour does not suggest that these tags may be used to control a flow in a heterogeneous network.
Examiner’s response
As already responded in the previous arguments, Sammour discloses an end-to-end service 112 provided between a user equipment (UE) 102 and a peer entity 108 can be reasonably interpreted as a heterogenous network; Sammour further discloses the data processing unit 404, (e.g., a radio link control (RLC) unit, a medium access control (MAC) unit and a physical layer (PHY) unit), adapts their processing based on the tag of the packet that is being processed in order to provide differentiated QoS for the packets with different tags within a particular flow. For example, maximum HARQ transmission or delay, transport format combination (TFC) selection, error protection, (e.g., error detection/correction coding), packet multiplexing, and the like may be adaptively adjusted for each packet in accordance with the tag of each packet (see Para 27). Therefore, Sammour does suggest that the tag is used to control these flows.
In reference to Applicant’s arguments (page 6)
Sammour merely discloses a MPEG packet, but fails to disclose a MMT protocol. However, MPEG is not the same as MMT, as would be well understood by the person of skill in the art. Indeed, the Examiner acknowledges this difference at page 9 of the Office Action, but does not explain why it would have been obvious to modify the combination of Sammour and Ro to use MMT, especially where none of the prior art of record discloses the concept of MMT. The Examiner has presented no evidence to show that MMT was known in the art at the time of the invention, much less that MMT could be used in the manner recited in the claims.
Examiner’s response
Examiner also disagrees. As per Background of the reference to US 2014/0098811 indicating that MMT is designed under the assumption that the coded media data will be delivered through a packet-based delivery network using Internet Protocols (IPs), such as real-time transport protocol (RTP), transmission control protocol (TCP), user datagram protocol (UDP), etc. Since Sammour also discloses same concept of multimedia content delivered through a packet-based delivery network using Internet Protocols (IPs), such as real-time transport protocol (RTP), transmission control protocol (TCP), user datagram protocol (UDP) (see Para 14), thus inherently discloses MMT.
In reference to Applicant’s arguments (page 7)
In contrast, claim 1 recites, in part, "wherein the header information includes a flag indicating whether the frame supports quality of service (QoS)". However, the header information of the received frame does not include a flag indicating whether the frame supports QoS. Rather, Lee discloses that the QCS may insert an indicator into a packet indicating that the packet excludes the QoS parameter and thus should not be subject to extraction. This occurs on the receiver side. As a result, the actual media that is received does not include this packet. Lee therefore does not suggest receiving a packet including header information having a flag indicating whether QoS is supported. The indicator excluding the QoS parameter is added during the processing of the received packet. Lee therefore does not suggest that a received packet may include this information. Lee at best suggests that the information may be added during post-reception pre-processing of the packet.
Examiner’s response
Examiner also disagrees. After a flag indicating that the packet excluding the QoS parameter is inserted by the a packet header pre-processing unit 211, the next stage of the packet extracting unit 212 will then receive the packet with the tag information and perform a packet extracting process correspondingly (see Fig. 2; Para 34-36).

Conclusion
6.	Claims 1 and 3-6 are rejected.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426